DETAILED ACTION
THE PREVIOUS FINAL OFFICE ACTION ISSUED 3/22/2021 WAS ISSUED IN ERROR. THIS FINAL OFFICE ACTION IS TO TAKE ITS PLACE. THE TIME PERIOD FOR RESPONSE IS TO BE RESTARTED. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (2011/0249062) in view of official notice and Suzuki et al. (8,864,266).

 	Regarding claims 1, 7 and 8, Nakano teaches a method, non-transitory computer-readable storage medium and printer for determining the nip between a print head and a printing substrate in an ink printing apparatus, in which ink droplets of a first and second size are simultaneously fired toward the printing substrate by nozzles of a nozzle row of the print head given a predetermined feed velocity of the printing substrate, the method comprising: 
generating print dots of a first ink droplet size (fig. 5, dots printed by first printing operation) and print dots of a second ink droplet size (fig. 5, dots printed by second printing operation) on the printing substrate (fig. 7, print medium surface); 

determining a correction offset for ejection timing between based on the measured clearance ([0042]). (The embodiment being used for this rejection is that disclosed by Nakano [0058]. That is, while the rejection cites to figure 5, which is premised on a scan type printer, upon application of the test patterns disclosed in figure 5 by the line-type printer disclosed in [0058], the first and second dots would be deposited in the feed direction). 
Nakano does not explicitly teach determining a size of the nip between the print head and the printing substrate based on the measured clearance. However, as disclosed by Nakano, fig. 7, nip size is simply a function of ejection velocities of droplets, clearance of droplets from each other and speed of the carriage. Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of invention to use the technique disclosed by Nakano to determine any one of the variables disclosed by Nakano, fig. 7. In other words, Nakano’s determination technique could be used to determine any one of nip size, ejection velocity and carriage speed, and because all three quantities were variable in ink jet diagnostics at the time of invention, it would have been obvious to use the technique to determine nip size. 
Nakano does not teach wherein the first ink droplet size is different than the second ink droplet size. Suzuki teaches a printhead with nozzles for ejecting large droplets and nozzles for ejecting small droplets aligned in a feed direction of a substrate (Suzuki, see fig. 2, Note large nozzles A71a and small nozzles A71b). It would have been obvious to one of ordinary skill in the art at the time of invention to add both large 
a first print dot row of the print dots associated with the first ink droplet size; and 
offset in the feed direction of the printing substrate, a second print dot row of the print dots associated with the second ink droplet size is printed onto the printing substrate (Nakano, fig. 5, Note that upon combination of Suzuki with Nakano in view of official notice, one row shown in Nakano, fig. 5 would have large dots and the other would have small dots). 	Regarding claims 3 and 10, Nakano in view of official notice and Suzuki teaches the method and printer according to claims 2 and 9, respectively, wherein the size of the 
optically scanning the first and second print dot rows to generate optical scan values (Nakano, [0042]); 
evaluating the optical scan values, using image processing, to determine the clearance between the first and second print dot rows (Nakano, [0042]). 	Regarding claims 5 and 12, Nakano in view of official notice and Suzuki teaches the method and printer according to claims 4 and 11, respectively, wherein the size of the nip between the print head and the printing substrate is calculated based on: 
the measured clearance between the first and the second print dot rows (Nakano, [0042]); and 
print speeds and droplet velocities of the ink droplets of first and second size (Nakano, see figs. 5, 7, Note that ink discharge speeds, gap, media conveyance speed are all functions of each other and thus any calculation of one is necessarily “based” on all others). 	Regarding claims 6 and 13, Nakano in view of official notice and Suzuki teaches the method and printer according to claims 4 and 11, respectively, further comprising: 

adjusting .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.